DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 01/23/2020 is entered.  Claims 1-17 are cancelled.  Claims 18-33 were added.  Claims 18-33 are pending.
This office action is responsive to applicant’s response to the restriction requirement received 04/21/2021.  Applicant elected Group I, claims 18-25.  Claims 26-33 are withdrawn as non-elected.  
Applicant indicated an election of a compound species in the response received 04/21/2021, but a request for a species election was not set forth in the restriction requirement mailed 04/14/2021.  Compound claims 18-25 are under consideration in their entirety in this office action and are not subject to an election of species requirement.

Drawings
The drawing filed on 06/11/2019 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0029] on page 18 for correction and any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “each of X1 and X2 independently represents O, S or Se”, but then also recites “one of X1 and X2 represents N-R while the other represents Se”, which is not understood as N-R is not listed as a possible definition in the first listing portion.  The meaning of X1 and X2 is considered indefinite.  Clarification and/or correction are required.
Claim 18 recites “the position (atom) of bonding”, “the adjacent carbon atom”, and “the central fused bicyclic structure”, but as none of these features were previous described or set 
Claim 19 recites “each of X1 and X2 independently represents O, S or Se”, but then also recites “one of X1 and X2 represents N-R while the other represents Se”, which is not understood as N-R is not listed as a possible definition in the first list of definitions.  The meaning of X1 and X2 is considered indefinite.  Clarification and/or correction are required.
Claim 20 recites “each of X1 and X2 independently represents O, S or Se”, but then also recites “one of X1 and X2 represents N-R while the other represents Se”, which is not understood as N-R is not listed as a possible definition in the first list of definitions.  The meaning of X1 and X2 is considered indefinite.  Clarification and/or correction are required.
Claim 21 recites “wherein R in the moiety N-R represents”.  Since a compound of claim 21 does not comprise an N-R group as X1 and X2 are define as O or S, it is not understood why an R group of an N-R moiety is further defined.  Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon 
Claims 20-21 provide for bonding of adjacent R1 to R11 to bond to each other and form a ring.  This limitation includes R7 could join with R8, but this appears to be outside the definition set forth in independent claim 18.  In independent claim 18, A, B, and C are recited as independent rings and it is not seen where, for example, any B substituent may join with any C ring substituent.  The bonding that may be present in claims 20-21 is not clearly within the definition provided for compounds in claim 18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2009/0295275; cited on 06/11/2019 I.D.S.).
Parham et al. teaches formula (1) compounds for an organic light emitting device (OLED) (see par. 16):

    PNG
    media_image1.png
    267
    400
    media_image1.png
    Greyscale
.
X may be selected as P=O (see par. 17) and Y may be selected as O or S among others (see par. 18).  Variable n may be 0, 1, or 2 (see par. 24). R1 and R groups are described at par. 19 and 20.
	Regarding claim 22, a R1 group may be F (see par. 19).
Further regarding instant claim 24, Parham R and R1 groups may include aromatic ring systems of 5 to 40 ring atoms (see par. 19, 28) per at least instant compounds 1-1187, 1-1190, 1-1191, and 1-1192.
Further regarding instant claim 25, Parham R and R1 groups may include heteroaromatic (see par. 19, 28) per at least instant compound 1-3824.
Although Parham does not exemplify a compound of Formula 1 where X is selected as P=O, two of the Y are O or S with n=1 and the other Y has n=zero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound having these specific definitions for the variables of the Parham formula 1, because the specific definitions are expressly taught as suitable by Parham for forming a functional compound for an OLED device.  One would expect to achieve a functional compound within the disclosure of Parham with a predictable result and a reasonable expectation of success.


Double Patenting
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16, 17, 20, 21, 24, 25 and 28 of U.S. Patent No. 10,374,166. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘166 also claims P=O containing compounds (as variable Y1) within instant Formula (1) of claim 18.  See US ‘166 claim 1 formula (2).
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by U.S. Patent No. 10,374,166 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Claims 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 of copending Application No. 16/438,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘060 also claims P=O containing compounds (as variable Y1) within instant Formula (1) of claim 18.  See ‘060 claim 18 formula (1).  Note also compound 1-601 of claim 23 is in ‘060 claim 23, all instant compound 24 compounds are set forth in ‘060 claim 24, and at least compound 1-3690 of instant claim 25 is set forth in ‘060 claim 25.  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by co-pending 16/438,060 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 110818738 A is not prior to the invention, but is considered relevant to the state of the art.  The reference teaches phosphine oxide derivatives as thermally activated delayed fluorescence material:

    PNG
    media_image2.png
    325
    894
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAWN L GARRETT/Primary Examiner, Art Unit 1786